COHEN, J.
Abbas Pazouhandeh appeals from a final judgment awarding attorney’s fees. That judgment appears to grant each side fees related to a suit involving construction of a home, then set off the fees. Pazouhandeh notes the lack of a record, stating he will “rely on memory of the testimony that transpired at trial to the best of his abilities.” This does not comply with Florida Rule of Appellate Procedure 9.200(b)(4), and thus, we are unable to accept the facts as set forth in Pazouhandeh’s brief.
Pazouhandeh argues that the court improperly determined the prevailing party issue. Without a transcript of the hearing, our review is limited to errors appearing on the face of that judgment. See Maslow v. Edwards, 886 So.2d 1027, 1028 (Fla. 5th DCA 2004). As there are no such errors, we affirm.
AFFIRMED.
GRIFFIN and SAWAYA, JJ., concur.